The defendant’s contention that the prosecutor’s comments during summation require reversal is unpreserved for appellate review, since he failed to seek a curative instruction or move for a mistrial with respect to the one challenged comment to which he objected, and he failed to object to the other challenged comments (see CPL 470.05 [2]; People v Romero, 7 NY3d 911, 912 [2006]; People v Gregory, 55 AD3d 752 [2008]; People v Morris, 2 AD3d 652 [2003]). In any event, the prosecutor’s remarks were either fair comment on the evidence, responsive to the defense counsel’s summation, or not so egregious as to have deprived the defendant of a fair trial (see People v Galloway, 54 NY2d 396, 399-400 [1981]; People v Nieves, 2 AD3d 539, 540 [2003]; People v Holguin, 284 AD2d 343 [2001]; People v Cariola, 276 AD2d 800 [2000]).
The defendant’s remaining contention is without merit. Dillon, J.P., Florio, Balkin and Leventhal, JJ., concur.